UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSE FRANKLIN GOODWIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Margaret B. Seymour, Senior
District Judge. (0:94-cr-00605-MBS-2)


Submitted:   July 17, 2014                 Decided:   July 24, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    Winston David Holliday, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jesse    Franklin     Goodwin      appeals    the    district    court’s

judgment revoking his supervised release and imposing a sentence

of eight months imprisonment with no further supervised release.

Goodwin’s    attorney        has   filed   a    brief    pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), raising the issue of whether

the sentence was imposed in violation of the law or is plainly

unreasonable,        but   concluding      that    there    are     no    meritorious

grounds for appeal.          Goodwin was notified of his right to file a

pro se supplemental brief but has not done so.                   We affirm.

             We   review       a     district     court’s     judgment       revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.        United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).       Challenges to a district court’s jurisdiction or

authority are issues of law that we review de novo.                            United

States v. Winfield, 665 F.3d 107, 109 (4th Cir. 2012); United

States v. Buchanan, 638 F.3d 448, 451 (4th Cir. 2011).

             To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                 18 U.S.C. § 3583(e)(3) (2012).

“A district court has broad discretion when imposing a sentence

upon revocation of supervised release.”                   United States v. Webb,

738 F.3d 638,     640    (4th     Cir.     2013).      In    exercising     such

discretion, the court “is guided by the Chapter Seven policy

                                           2
statements     in   the     federal     Guidelines        manual,    as   well    as    the

statutory factors applicable to revocation sentences under 18

U.S.C. §§ 3553(a), 3583(e).”                   Id. at 641.          While a district

court   must      explain    its    sentence,      the    court     “need   not    be    as

detailed or specific when imposing a revocation sentence as it

must    be   when    imposing       a   post-conviction         sentence.”         United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

             We will affirm a sentence imposed after revocation of

supervised     release      if     it   is   within      the   prescribed     statutory

range and not plainly unreasonable.                      United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                    We first consider whether

the sentence is procedurally or substantively unreasonable.                             Id.

at 438.       In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness       review      for     Guidelines     sentences.         United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                             Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                           Id. at 657.         We

presume      that    a     sentence     within      the     Chapter       Seven    policy

statement range is reasonable.               Webb, 738 F.3d at 642.

             We     have     reviewed        the   record      and     conclude        that

Goodwin’s sentence is reasonable, and the district court did not

err or abuse its discretion.                   The sentence is within both the

prescribed statutory range and the policy statement range, and

                                             3
the district court reasonably determined that a sentence at the

low end of the policy statement range was appropriate in this

case.       Moreover, in accordance with Anders, we have reviewed the

entire record and have found no meritorious issues for appeal.

               Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                   If the client requests

that    a    petition     be   filed,   but   counsel    believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in     the    materials

before      the   court    and   argument     would   not   aid   the     decisional

process.



                                                                            AFFIRMED




                                          4